Title: To George Washington from Major General Nathanael Greene, 3 May 1778
From: Greene, Nathanael
To: Washington, George


                    
                        Sir
                        Camp Valley Forge, 3d May 1778
                    
                    From the Situation in which I found the Quarter Master General’s Department on my entering upon the Office, which is not unknown to your Excellency, it appeared to be absolutely necessary to make very extensive & speedy Preparations for the ensuing Campaign, especially in Horses, Teams, Tents, and other Articles of high Price. In Consequence of this apparent Necessity, I have given extensive Orders, almost without Limitation, for the Purchase of these Articles; apprehending, from the Prospects at that Time, the utmost Exertions we could make would not procure more than a Sufficiency for the necessary Accomodation of the Army.
                    From the Intelligence lately received, the Aspect of our Affairs is essentially changed; and it may be that in Consequence of this Change the Plan of military Operations may undergo such material Alterations as may, in a considerable Degree, abate the Demand for those expensive Preparations which some Weeks ago were thought indispensibly necessary. And as I would not willingly enhance the Expences of the Quarter Master’s Department farther than Prudence and good Oeconnomy absolutely require, I take the Liberty of addressing Your Excellency on the Occasion, to request the Favour of your Advice and Direction whether the Plan above mentioned for obtaining Supplies ought to be retrenched, and in what Degree; or, in other Words, in what Degree the Plan of Preparations ought to be continued: And, particularly,  as the Prospect of the local Situation of the Army may be greatly altered by these Changes, What Alterations should be made in the Plan, lately approved by Your Excellency, for establishing Magazines of Forage in the different Parts of the Country. I have the Honour to be, with the greatest Respect, Your Excellency’s most obedient and most humble Servant
                    
                        Nath. Greene Q.M.G.
                    
                